 

Case 1:18-cr-00685-GBD Document 49 Filed 09/15/21 Page 1 of 2

   
 
 

UNITED STATES DISTRICT COURT!
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA

JOEL DAVIS,

Defendant.

 

 

Upon the application of the United States of America, by its attorney, Audrey Strauss,
United States Attorney for the Southern District of New York, Matthew J.C. Hellman and Juliana
N. Murray, Assistant United States Attorneys, of counsel; and based on information attained as a
result of the presentence report; the Defendant’s guilty plea to Counts One, Two, and Three of the
Information and all other proceedings in this case, it is hereby ORDERED that:

1. Amount of Restitution. JOEL DAVIS, the Defendant, shall pay restitution in the total
amount of $20,000. Restitution shall be paid to victims of the offenses charged in Count Two and
Count Three of the Superseding Information (the “Victims”) set forth in the attached Schedule of
Victims. The names, addresses, and specific amounts owed to each Victim are set forth in the
Schedule of Victims. Upon advice of a change of address, the Clerk of the Court is authorized to
send payments to a new address without further order of this Court.

2. Payment Schedule. While the defendant is incarcerated, the defendant shall make
payments of $25 per quarter if the defendant is employed in a non-UNICOR position, or shall
make payments of 50% of monthly earnings if the defendant is employed in a UNICOR program.
Upon the defendant’s release from incarceration, the defendant shall make monthly payments of

at least 10% of his gross monthly earnings, beginning one month after his release. The payment of

09.10.2013
Case 1:18-cr-00685-GBD Document 49 Filed 09/15/21 Page 2 of 2

interest is waived pursuant to 18 U.S.C. § 3612(f)(3)(A). Any payment made that is not payment
in full shall be divided proportionately among the Victims.

3. Sealing. Consistent with 18 U.S.C. §§3771(a)(8) & 3664(d)(4) and Federal Rule of
Criminal Procedure 49.1, to protect the privacy interests of the Victims, the Schedule of Victims
attached hereto shall be filed under seal, except that copies may be retained and used or disclosed
by the Government, the Clerk’s Office, and the Probation Department, as need be to effect and
enforce this Order, without further order of this Court.

Dated: New York, New York

eer Gavia B Dawe

Le HO ABLE GEORGE B. DANIELS
ED&IPATES DISTRICT JUDGE

SOUTHERN DISTRICT OF NEW YORK

 

 
